Exhibit 10.28
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE OR FOREIGN COUNTRY IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR
FOREIGN COUNTRY. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED UNDER AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.
 
Date: 23 April 2009
 
GPS INDUSTRIES, INC.
STOCK PURCHASE WARRANT
 
THIS CERTIFIES THAT, for value received, LEISURECORP LLC (“LEISURECORP”) or its
registered assigns, is entitled to purchase from GPS INDUSTRIES, INC. a Nevada
corporation (the “Company”), at any time and from time to time during the
Exercise Period (as defined in Section 2 hereof), Six Million Eight Hundred
Eighty Three Thousand Three Hundred and Thirty Three (6,833,333) fully paid and
nonassessable shares of the Company’s common stock, (the “Common Stock”), at an
exercise price per share (the “Exercise Price”) of $.122 (the “Warrant”). The
number of shares of Common Stock purchasable hereunder (the “Warrant Shares”)
and the Exercise Price are subject to adjustment as provided in Section 4
hereof.
 
This Warrant is subject to the following terms, provisions and conditions:
 
1.     (a) Manner of Exercise; Issuance of Certificates. Subject to the
provisions hereof, including, without limitation, the limitations contained in
Section 7 hereof, this Warrant may be exercised at any time during the Exercise
Period by the holder hereof, in whole or in part, by delivery of a completed
exercise agreement in the form attached hereto (the “Exercise Agreement”), to
the Company by 5 p.m. Sarasota time on any Business Day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the holder hereof) and upon payment to the Company as
provided in Section 1(b) below of the applicable Exercise Price for the Warrant
Shares specified in the Exercise Agreement. The Warrant Shares so purchased
shall be deemed to be issued to the holder hereof or such holder’s designee, as
the record owner of such shares, as of the close of business on the date on
which this Warrant shall have been surrendered and the completed Exercise
Agreement shall have been delivered and payment shall have been made for such
shares as set forth above or, if such day is not a Business Day, on the next
succeeding Business Day. The Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the holder hereof as promptly as practicable. If this Warrant shall
have been exercised only in part, then, unless this Warrant has expired, the
Company shall, at its expense, at the time of delivery of such certificates,
deliver to the holder a new Warrant representing the number of shares with
respect to which this Warrant shall not then have been exercised.
  
(b) Payment of Exercise Price. The holder shall pay the Exercise Price in
immediately available funds.
 
2.     Period of Exercise. This Warrant may be exercised at any time or from
time to time (an “Exercise Date”) during the period (the “Exercise Period”)
beginning on (a) the date hereof and ending (b) at 5:00 p.m., Sarasota time,
five years from the date hereof.
 

--------------------------------------------------------------------------------




3.     Certain Agreements of the Company. The Company hereby covenants and
agrees as follows:
 
(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid and
nonassessable and free from all taxes, liens, claims and encumbrances (except
for restrictions existing under applicable securities laws).
 
(b) Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise in full of this Warrant.
 
(c) Successors and Assigns. This Warrant shall be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
substantially all of the Company’s assets or any other similar transaction.
 
4.     Antidilution Provisions. During the Exercise Period, the Exercise Price
and the number of Warrant Shares issuable upon the exercise of the Warrants,
shall be subject to adjustment from time to time as provided in this Section 4.
 
In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up or down
to the nearest cent; provided that, in no event shall the Exercise Price per
share be reduced below $0.01.
 
(a) Subdivision or Combination of Common Stock. If the Company, at any time
during the Exercise Period, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then, after the date of record for
effecting such subdivision, the Exercise Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company, at any time
during the Exercise Period, combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) its shares of Common Stock into a
smaller number of shares, then, after the date of record for effecting such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased.
 
(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of Sections 4(a) and (c), the number of shares of
Common Stock issuable upon exercise of this Warrant shall be appropriately
increased or decreased to equal the quotient obtained by dividing (i) the
product of (A) the Exercise Price in effect immediately prior to such
adjustment, multiplied by (B) the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such adjustment, by (ii) the
adjusted Exercise Price.
  
(c) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into, any other entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Company or other
similar transaction other than in connection with a plan of complete liquidation
of the Company at any time during the Exercise Period, then as a condition of
such consolidation, merger or sale or conveyance, adequate provision will be
made whereby the holder of this Warrant will have the right to acquire and
receive upon exercise of this Warrant in lieu of the shares of Common Stock
immediately theretofore acquirable upon the exercise of this Warrant, such
shares of stock, securities, cash or assets as may be issued or payable with
respect to or in exchange for the number of shares of Common Stock immediately
theretofore acquirable and receivable upon exercise of this Warrant had such
consolidation, merger or sale or conveyance not taken place. In any such case,
the Company will make appropriate provision to cause the provisions of this
Section 4 thereafter to be applicable as nearly as may be in relation to any
shares of stock or securities thereafter deliverable upon the exercise of this
Warrant. The Company will not effect any consolidation, merger or sale or
conveyance of all or substantially all of its assets or other similar
transaction unless prior to the consummation thereof, the successor entity (if
other than the Company) assumes by written instrument (a copy of which shall be
delivered to the holder of this Warrant) the obligations under this Warrant and
the obligations to deliver to the holder of this Warrant such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the holder
may be entitled to acquire. The provisions of this Section 4(c) shall also apply
to successive transactions covered by this section.
 

--------------------------------------------------------------------------------


 
(d) Distribution of Assets. In case the Company shall declare or make any
distribution of its cash or other assets (or rights to acquire its assets) to
all holders of Common Stock as a partial liquidating dividend, stock repurchase,
return of capital or otherwise (including any distribution to the Company’s
stockholders of shares (or rights to acquire shares) of capital stock of a
subsidiary) (a “Distribution”), at any time during the Exercise Period, then,
upon exercise of this Warrant for the purchase of any or all of the shares of
Common Stock subject hereto, the holder of this Warrant shall be entitled to
receive its pro-rata amount of such assets (or such rights) as would have been
payable to the holder had such holder been the holder of such shares of Common
Stock on the record date for the determination of stockholders entitled to such
Distribution.
 
(e) Subsequent Equity Sales at Less Than The Exercise Price.
 
(i) If the Company shall, at any time or from time to time, issue any shares of
Common Stock (or be deemed to have issued shares of Common Stock as provided in
Section 4(e)(ii)) other than Excluded Securities (as defined below), without
consideration or for a consideration per share less than the Exercise Price in
effect immediately prior to each such issuance then the Exercise Price shall
forthwith (except as provided in this Section 4(e)(i)) be lowered to a price
equal to the quotient obtained by dividing:
  
(1)
the total number of shares of Common Stock outstanding (including any shares of
Common Stock deemed to have been issued pursuant to Section 4(e)(ii)(3)) (it
being understood that the shares of Common Stock issuable upon exercise of this
Warrant immediately prior to such issuance shall be deemed to be outstanding for
all purposes of the computation required in this Section 4(e)(i)(1)),
immediately prior to such issuance multiplied by the Exercise Price as in effect
immediately prior to such issuance, plus
 
(2)
the consideration received by the Company upon such issuance, by
 
(3)
the total number of shares of Common Stock outstanding (including any shares of
Common Stock deemed to have been issued pursuant to Section 4(e)(ii)) (it being
understood that the shares of Common Stock issuable upon exercise of this
Warrant immediately prior to such issuance shall be deemed to be outstanding for
all purposes of the computation required in this Section 4(e)(i)(3)),
immediately after the issuance of such Common Stock.

 
Following a reduction in the Exercise Price under this Section 4(e)(i), the
total number of Warrant Shares issuable hereunder shall be proportionately
increased such that the aggregate Exercise Price payable hereunder, after taking
into account the decrease in the Exercise Price per Warrant Share, shall be
equal to the aggregate Exercise Price for all Warrant Shares prior to such
adjustment.


(ii) For the purposes of any adjustment of the Exercise Price pursuant to
Section 4(e)(i), the following provisions shall be applicable:
 
(1)     In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid therefor before deducting
therefrom any discounts, commissions or other expenses allowed, paid or incurred
by the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.
 

--------------------------------------------------------------------------------


 
(2)     In the case of the issuance of Common Stock for a consideration in whole
or in part other than cash, the consideration other than cash be shall be deemed
to be the fair market value thereof as determined in good faith by the Board,
irrespective of any accounting treatment.
 
(3)     In the case of the issuance of (x) options to purchase or rights to
subscribe for Common Stock, (y) securities by their terms convertible into or
exchangeable for Common Stock or (z) options to purchase or rights to subscribe
for such convertible or exchangeable securities:
 
(i)     the aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options to purchase or rights to subscribe for Common Stock
shall be deemed to have been issued at the time such options or rights were
issued and for a consideration equal to the consideration (determined in the
manner provided in Sections 4(e)(ii)(1), 4(e)(ii)(2) and 4(e)(ii)(3)), if any,
received by the Company upon the issuance of such options or rights plus the
minimum purchase price provided in such options or rights for the Common Stock
covered thereby;
  
(ii)     the aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable securities
or upon the exercise of options to purchase or rights to subscribe for such
convertible or exchangeable securities and subsequent conversion or exchange
thereof shall be deemed to have been issued at the time such securities were
issued or such options or rights were issued and for a consideration equal to
the consideration received by the Company for any such securities and related
options or rights (excluding any cash received on account of accrued interest or
accrued dividends), plus the additional consideration, if any, to be received by
the Company upon the conversion or exchange of such securities or the exercise
of any related options or rights (the consideration in each case to be
determined in the manner provided in Sections 4(e)(ii)(1), 4(e)(ii)(2) and
4(e)(ii)(3));
 
(iii)     on any change in the number of shares or exercise price of Common
Stock deliverable upon exercise of any options or rights or conversions of or
exchanges for such securities, other than a change resulting from the
anti-dilution provisions thereof, the Exercise Price shall forthwith be
readjusted to the Exercise Price as would have been obtained had the adjustment
made upon the issuance of such options, rights or securities not converted prior
to such change or options or rights related to such securities not converted
prior to such change been made upon the basis of such change;
 
(iv)     on the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities in each case having been
issued by the Company, the Exercise Price shall forthwith be readjusted to the
Exercise Price as would have been obtained had the adjustment made upon the
issuance of such options, rights, securities or options or rights related to
such securities been made on the basis that the only shares of Common Stock so
issued were the shares of Common Stock, if any, actually issued or sold upon the
exercise of such options or rights, upon the conversion or exchange of such
securities, or upon the exercise of the options or rights related to such
securities and subsequent conversion or exchange thereof; and
 
(v)     no further adjustment of the Exercise Price, as adjusted upon the
issuance of such options or rights, rights to convert or exchange or options or
rights related to such convertible or exchangeable securities.
 
(f)     Notice of Adjustment. Upon the occurrence of any event which requires
any adjustment of the Exercise Price then, and in each such case, the Company
shall give notice thereof to the holder of this Warrant, which notice shall
state the Exercise Price resulting from such adjustment and the increase or
decrease in the number of Warrant Shares issuable upon exercise of this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based. Such calculation shall be certified by the
chief financial officer of the Company.
 

--------------------------------------------------------------------------------


 
(g)     Minimum Adjustment of the Exercise Price. No adjustment of the Exercise
Price shall be made in an amount of less than 1% of the Exercise Price in effect
at the time such adjustment is otherwise required to be made, but any such
lesser adjustment shall be carried forward and shall be made at the time and
together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
 
(h)     No Fractional Shares. No fractional shares of Common Stock are to be
issued upon the exercise of this Warrant, but the Company shall pay a cash
adjustment in respect of any fractional share which would otherwise be issuable
in an amount equal to the same fraction of the closing bid price of a share of
Common Stock on the Principal Market on the date of such exercise.
 
(i)     Other Notices. In case at any time:
 
(i)      the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;
 
(ii)     the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;
 
(iii)    there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all of its assets to, another
corporation or entity; or
 
(iv)    there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date or estimated date on which the books of the Company shall
close or a record shall be taken for determining the holders of Common Stock
entitled to receive any such dividend, distribution, or subscription rights or
for determining the holders of Common Stock entitled to vote in respect of any
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, notice of the date (or, if not then known, a reasonable estimate
thereof by the Company) when the same shall take place. Such notice shall also
specify the date on which the holders of Common Stock shall be entitled to
receive such dividend, distribution, or subscription rights or to exchange their
Common Stock for stock or other securities or property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding-up, as the case may be. Such notice shall be given at
least fifteen (15) days prior to the record date or the date on which the
Company’s books are closed in respect thereto. Failure to give any such notice
or any defect therein shall not affect the validity of the proceedings referred
to in clauses (i), (ii), (iii) and (iv) above. Notwithstanding the foregoing,
the Company may publicly disclose the substance of any notice delivered
hereunder prior to delivery of such notice to the holder of this Warrant.
 
(j) Certain Events. If, at any time during the Exercise Period, any event occurs
of the type contemplated by the adjustment provisions of this Section 4 but not
expressly provided for by such provisions, the Company will give notice of such
event as provided in Section 4 hereof, and the Company’s Board of Directors will
make an appropriate adjustment in the Exercise Price and the number of shares of
Common Stock acquirable upon exercise of this Warrant so that the rights of the
holder shall be neither enhanced nor diminished by such event.
  

--------------------------------------------------------------------------------


 
(k) Certain Definitions.
 
(i)     “Business Day” means any day, other than a Saturday or Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close.
 
(ii)     “Common Stock,” for purposes of this Section 4, includes the Common
Stock and any additional class of stock of the Company having no preference as
to dividends or distributions on liquidation, provided that the shares
purchasable pursuant to this Warrant shall include only Common Stock in respect
of which this Warrant is exercisable, or shares resulting from any subdivision
or combination of such Common Stock, or in the case of any reorganization,
reclassification, consolidation, merger, or sale of the character referred to in
Section 4(c) hereof, the stock or other securities or property provided for in
such Section.
 
(iii)    “Common Stock Equivalents” means any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
(iv)    “Excluded Securities” shall mean (i) any securities issued or issuable
to employees, officers, directors of, or contractors, consultants or advisors
to, the Company pursuant to stock purchase or stock option plans, stock bonuses
or awards, contracts or other arrangements and any shares of Common Stock
issuable upon exercise of any such securities, (ii) stock issued upon the
conversion or exercise of any convertible securities, options, warrants or other
rights to acquire capital stock of the Company issued on or before the date
hereof, (iii) stock issued in connection with any stock split, stock dividend or
recapitalization by the Company, (iv)  securities issued pursuant to commercial
credit arrangements, equipment financings or similar transactions, (v) stock
issued upon exercise of this Warrant, and (vi) securities issued pursuant to
strategic transactions with an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds or pursuant to acquisitions or equipment
leases, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
(i)    “Principal Market” means the Over-the-Counter Bulletin Board or, if the
Common Stock is not traded on the Over-the-Counter Bulletin Board, then the
principal securities exchange or trading market for the Common Stock.
 
5.     Issue Tax. The issuance of certificates for Warrant Shares upon the
exercise of this Warrant shall be made without charge to the holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the holder of this Warrant.
 
6.     No Rights or Liabilities as a Stockholder. This Warrant shall not entitle
the holder hereof to any voting rights or other rights as a stockholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the holder hereof, shall give rise to any liability
of such holder for the Exercise Price or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.
 

--------------------------------------------------------------------------------






7.     Transfer, Exchange, Redemption and Replacement of Warrant.
 
(a) Restriction on Transfer. This Warrant and the rights granted to the holder
hereof are transferable in whole or in part, at any one time, upon surrender of
this Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company referred to in Section 7(e).
Until due presentment for registration of transfer on the books of the Company,
the Company may treat the registered holder hereof as the owner and holder
hereof for all purposes, and the Company shall not be affected by any notice to
the contrary.
 
(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the holder hereof at the office or
agency of the Company referred to in Section 7(e) below, for new Warrants of
like tenor of different denominations representing in the aggregate the right to
purchase the number of shares of Common Stock which may be purchased hereunder,
each of such new Warrant to represent the right to purchase such number of
shares as shall be designated by the holder hereof at the time of such
surrender.
 
(c) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.
 
(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 7, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Section 7.
 
(e) Warrant Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f) Exercise or Transfer Without Registration. If, at the time of the surrender
of this Warrant in connection with any exercise, transfer, or exchange of this
Warrant, this Warrant (or, in the case of any exercise, the Warrant Shares
issuable hereunder), shall not be registered under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such exercise, transfer, or exchange, (i) that the holder
or transferee of this Warrant, as the case may be, furnish to the Company a
written opinion of counsel (which opinion shall be reasonably acceptable to the
Company and shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such exercise, transfer,
or exchange may be made without registration under the Securities Act and under
applicable state securities or blue sky laws, (ii) that the holder or transferee
execute and deliver to the Company an investment letter in form and substance
reasonably acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act; provided, that no such opinion, letter, or status as an “accredited
investor” shall be required in connection with a transfer pursuant to Rule 144
under the Securities Act.
 

--------------------------------------------------------------------------------


 
8.     Notices. Any notices required or permitted to be given under the terms of
this Warrant shall be delivered personally or by courier or by confirmed
telecopy, and shall be effective five (5) days after being placed in the mail,
if mailed, or upon receipt or refusal of receipt, if delivered personally or by
courier, or by confirmed telecopy, in each case addressed to a party. The
addresses for such communications shall be:
 
If to Leisurecorp LLC.
C/o Istithmar PJSC
Emirate Tower - Level 4
Dubai, United Arab Emirates
 
Attn: David Spencer
Chief Executive Officer
Telephone: +9714-3687630
Telecopier: +9714-3687654



If to any other holder, at such address as such holder shall have provided in
writing to the Company, or at such other address as such holder furnishes by
notice given in accordance with this Section.
 
10.     Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the laws of the State of New York.
Each party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Warrant shall
be commenced exclusively in the state and federal courts sitting in the City of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.
 
11.     Miscellaneous.
 
(a) This Warrant and any provision hereof may only be amended by an instrument
in writing signed by the Company and the holder hereof.
 
(b) The descriptive headings of the several Sections of this Warrant are
inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.
 
(c) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(d) Subject to the restrictions on transfer set forth herein, this Warrant may
be assigned by the holder. This Warrant may not be assigned by the Company. This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the holder any legal or equitable right, remedy or cause of action
under this Warrant.
 

--------------------------------------------------------------------------------


 
(e) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder hereof against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefore on such exercise, (ii)
will take all such action as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares on the exercise of this Warrant, and (iii) will not close its
stockholder books or records in any manner which interferes with the timely
exercise of this Warrant.
 
(f) In the event that the Company fails to observe or perform any covenant or
agreement to be observed or performed under this Warrant, the holder of this
Warrant may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Warrant or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Warrant or to enforce any other legal
or equitable right, or to take any one or more of such actions, without being
required to post a bond. None of the rights, powers or remedies conferred under
this Warrant shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Warrant or now or hereafter available at law, in equity, by
statute or otherwise.
  
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
 

  GPS INDUSTRIES, INC.          
 
By:
/s/ J. Benjamin E Porter     Name: J. Benjamin E. Porter      Title:  President
         

 
 

--------------------------------------------------------------------------------




FORM OF EXERCISE AGREEMENT
 
(To be executed by the holder in order to Exercise the Warrant)
 
To:          GPS Industries, Inc.
1358 Fruitville Road, Suite 210
Sarasota, FL 34236
Telecopier:                         (941) 364-8190
Attn:                           Chief Executive Officer

 
The undersigned hereby irrevocably exercises the right to purchase _____________
shares of the Common Stock of GPS INDUSTRIES, INC., a corporation organized
under the laws of the State of Nevada (the “Company”), and tenders herewith
payment of the Exercise Price in full, in the amount of $_____________, in cash,
by certified bank check or by wire transfer for the account of the Company.
 
The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
Common Stock obtained on exercise of the Warrant, except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.
 
o   The undersigned requests that the Company cause its transfer agent to
electronically transmit the Common Stock issuable pursuant to this Exercise
Agreement to the account of the undersigned or its nominee (which is
_________________) with DTC through its Deposit Withdrawal Agent Commission
System (“DTC Transfer”).
 
o   In lieu of receiving the shares of Common Stock issuable pursuant to this
Exercise Agreement by way of DTC Transfer, the undersigned hereby requests that
the Company cause its transfer agent to issue and deliver to the undersigned
physical certificates representing such shares of Common Stock.
 
The undersigned requests that a Warrant representing any unexercised portion
hereof be issued, pursuant to the Warrant, in the name of the Holder and
delivered to the undersigned at the address set forth below:
 
Dated:_________________
____________________________________
 
Signature of Holder
     
____________________________________
 
Name of Holder (Print)
 
Address:
 
____________________________________
 
____________________________________
 
____________________________________

 

--------------------------------------------------------------------------------


 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the attached Warrant, with respect to the number
of shares of Common Stock covered thereby issuable pursuant to the attached
Warrant set forth herein below, to:
 
Name of Assignee
Address
No of Shares

 
and hereby irrevocably constitutes and appoints
_________________________________ as agent and attorney-in-fact to transfer said
Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 
Dated: _____________________, ____
In the presence of
__________________



 
Name:  
 
Signature:  
Title of Signing Officer or Agent (if any):
   
Address: ________________________
   
Note: The above signature should correspond exactly with the name on the face of
the within Warrant

 

--------------------------------------------------------------------------------
